Citation Nr: 9912885	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-04 946 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
based on aggravation by service-connected pleurisy.

2.  Entitlement to an increased rating for pleurisy, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1944.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a April 1997 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board feels that a VA examination would be useful in 
determining whether the veteran's service-connected pleurisy 
has resulted in any aggravation of his nonservice-connected 
heart condition.  The Board also feels that a VA examination 
is necessary in order to provide a full and complete 
pulmonary function test providing all values used in 
assigning ratings for the veteran's respiratory disability.  
Furthermore, the Board feels that additional information as 
to the symptoms experienced by the veteran is needed to 
properly rate his disability.

In addition, the Board notes that the veteran's claim of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities, is inextricably intertwined 
with the other issues presented on appeal here, as a change 
in the outcome of those issues is material to the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.  Therefore, that issue is 
also remanded pending the resolution of the other two 
inextricably intertwined issues on appeal.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA respiratory examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether it is as likely as not that 
the veteran's service-connected 
pleurisy has caused any aggravation 
of his nonservice-connected heart 
condition.  In providing an opinion 
as to likelihood, it is most useful 
to the Board if the examiner 
classifies the likelihood of 
aggravation as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

c)  Pulmonary function tests should 
be performed and the following 
values should be stated by the 
examiner in the examination report:

1)  FEV-1 as a percent of 
predicted value;
2)  FEV-1/FVC as a percent of 
predicted value;
3)  DLCO(SB) as a percent of 
predicted value; and
4)  maximum exercise capacity 
in ml/kg/min of oxygen 
consumption.

d)  The examiner should state 
whether, as a result of his service-
connected pleurisy, the veteran has 
cor pulmonale (right heart failure), 
right ventricular hypertrophy, 
pulmonary hypertension (shown by 
echo or cardiac catheterization), 
episodes of acute respiratory 
failure, requirement of oxygen 
therapy, embarrassment of 
respiratory function, residual 
marked dyspnea, cardiac 
embarrassment on moderate exertion, 
extensive pleural or 
pleuropericardial adhesions, marked 
restriction of respiratory 
excursions and chest deformity, 
persistent underweight, marked 
weakness and fatigability on slight 
exertion, or the condition is 
intractable to treatment.  For each 
sign listed above, the examiner 
should specifically state whether or 
not that sign is shown.  If shown, 
the examiner should provide an 
opinion as to the severity and/or 
frequency of that sign.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

